Exhibit 10.1

AMENDMENT NO. 5

TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT dated as of May 4, 2006
(this “Amendment”) is entered into among AVISTA RECEIVABLES CORP. (the
“Seller”), AVISTA CORPORATION (the “Servicer”), RANGER FUNDING COMPANY LLC
(formerly known as Receivables Capital Company LLC) (the “Conduit Purchaser”)
and BANK OF AMERICA, N.A., as “Committed Purchaser” (in such capacity, the
“Committed Purchaser”) and as “Administrator” (in such capacity, the
“Administrator”) under the Receivables Purchase Agreement defined below.
Capitalized terms used herein but not defined herein shall have the meanings
provided in such Receivables Purchase Agreement.

WITNESSETH

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator are parties to that certain Receivables Purchase
Agreement dated as of May 29, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator hereby agree as follows:

SECTION 1. Amendments. Subject to the fulfillment of the condition precedent set
forth in Section 2 below, the Receivables Purchase Agreement is hereby amended
as follows:

1.1 Section 7.03(e)(i) of the Receivables Purchase Agreement is amended by
deleting the period at the end thereof and inserting the following at the end
thereof:

; provided, that, the Parent and its Affiliates may consummate the
Reorganization Transactions if the following conditions are satisfied: (v) at
all times before and after giving effect to the Reorganization Transactions,
Avista Corporation (provided that its name may be changed in connection with the
Reorganization Transactions so long as the Parent (i) provides to the
Administrator not less than thirty (30) days prior written notice thereof and
(ii) takes all steps under the UCC that the Administrator may request to
continue the perfection and priority of the Seller’s interest in the Pool
Receivables and the Related Rights (as defined in the Purchase Agreement) will
continue to be the Originator and the Servicer and the owner of all of the
issued and outstanding capital stock of Seller, and the Parent will continue to
operate its utility business subject to regulation by the applicable



--------------------------------------------------------------------------------

state public utility commissions and the U.S. Federal Energy Regulatory
Commission; (w) both before and after giving effect to the Reorganization
Transactions no Liquidation Event or Unmatured Liquidation Event shall have
occurred and be continuing; (x) not less than five Business Days prior to
consummation of the Reorganization Transactions, the Parent shall have delivered
to the Administrator consolidated and consolidating statements of income and
statements of cash flow of the Parent and its consolidated Subsidiaries, as of
the date of those statements most recently delivered to the Administrator
pursuant to Section 7.02, reflecting on a pro forma basis the transfer by the
Parent of the capital stock of Avista Capital to AVA Formation Corp., certified
by the chief financial officer or treasurer (each, a “Financial Officer”) of the
Parent, and a copy of the Plan of Exchange, certified by an executive officer or
Financial Officer of the Parent or any other officer or similar official
responsible for the administration of the Parent’s obligations hereunder (each
such person, a “Responsible Officer”); (y) concurrently with the delivery of
financial statements under the immediately preceding clause (x), the Parent
shall have delivered to the Administrator (i) a certificate of the relevant
accounting firm opining on or certifying such statements or Financial Officer
(which certificate, when furnished by an accounting firm, may be limited to
accounting matters and disclaim responsibility for legal interpretations)
certifying that to the knowledge of the accounting firm or the Financial
Officer, as the case may be, no Liquidation Event or Unmatured Liquidation Event
has occurred, and (ii) a certificate of a Financial Officer of the Parent
setting forth in reasonable detail such calculations as are required to
establish whether the Parent was in compliance with Section 7.01 (k) on a pro
forma basis on the date of such financial statements, and (z) a certificate of a
Responsible Officer, in form and substance satisfactory to the Administrator,
stating that the Reorganization Transactions have been effected in accordance
with the Plan of Exchange, without amendment, modification or waiver of any kind
not consented to by the Administrator and that the conditions of this
Section 7.03(e)(i) have been satisfied.

1.2 Clause (i) of Section 7.01(k) of the Receivables Purchase Agreement is
amended and restated in its entirety as follows:

(i) Consolidated Total Debt to Consolidated Total Capitalization to be greater
than (a) at any time prior to consummation of the Reorganization Transactions,
0.70 to 1.00, (b) at any time during the period from and after consummation of
the Reorganization Transactions to and including December 31, 2007, 0.75 to
1.00, and (c) at any time on and after January 1, 2008, 0.70 to 1.00, or

1.3 Section 10.01(m) of the Receivables Purchase Agreement is amended and
restated in its entirety as follows:

(m) Seller or Parent is subject to a Change-in-Control other than, solely with
respect to the Parent, as a direct and proximate result of the consummation of
the Reorganization Transactions in strict compliance with Section 7.03(e)(i); or

 

2



--------------------------------------------------------------------------------

1.4 Appendix A to the Receivables Purchase Agreement is amended by inserting the
following definitions of “Plan of Exchange” and “Reorganization Transactions” in
alphabetical order therein:

“Plan of Exchange” means the Plan of Share Exchange, dated as of February 13,
2006, between the Parent and AVA Formation Corp., a Washington corporation.

“Reorganization Transactions” means the reorganization transactions described in
the AVA Formation Corp. Registration Statement under the Securities Act of 1933
on Form S-4, filed on February 15, 2006, Registration No. 333-131872, under the
heading “Holding Company Proposal”, including the Share Exchange and the Avista
Capital Dividend, in each case as defined in said Registration Statement, as
amended by Amendment No. 1 and Amendment No. 2 thereto filed on March 23, 2006
and April 7, 2006, respectively.

SECTION 2. Condition Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the condition precedent that the Administrator shall have
received (which receipt may be by facsimile transmission) counterparts of this
Amendment, executed by the Seller, the Servicer, the Conduit Purchaser, the
Committed Purchaser and the Administrator.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Amendment constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, (ii) before and after giving effect to this Amendment, the
representations and warranties of each such party, respectively, set forth in
Article 6 of the Receivables Purchase Agreement are true and correct in all
material respects with the same effect as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date. The Seller further represents and warrants that before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Liquidation Event or an Unmatured Liquidation Event.

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

4.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

4.2 Except as specifically amended above, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.

 

3



--------------------------------------------------------------------------------

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrator, the
Conduit Purchaser or the Committed Purchaser under the Receivables Purchase
Agreement or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AVISTA RECEIVABLES CORP.,

as Seller

By:   /s/ Diane C. Thoren   Name: Diane C. Thoren   Title: Vice President

AVISTA CORPORATION,

as Servicer

By:   /s/ Christy M. Burmeister-Smith   Name: Christy M. Burmeister-Smith  
Title: Vice President and Treasurer

 

Signature Page to

Amendment No. 5 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC (formerly

known as Receivables Capital Company LLC),

as Conduit Purchaser

By:       /s/ Doris J. Hearn   Name: Doris J. Hearn   Title: Vice President

 

Signature Page to

Amendment No. 5 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Committed Purchaser and as Administrator

By:       /s/ Jeffrey K. Fricano   Name: Jeffrey K. Fricano   Title: Vice
President

 

Signature Page to

Amendment No. 5 to Receivables Purchase Agreement